Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the Request for Continued Examination (RCE) filed on April 1, 2021.
Claims 1-20 are pending and examined below.
Claims 1, 2-4, 8, 12, 17, and 18 have been amended.
    
Information Disclosure Statement
The Information Disclosure Statements filed on April 20, 2021 and May 17, 2021 have been considered. An initialed copy of the Form 1449 with examiner's notes is enclosed herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0089591 (hereinafter "Zeiler”) in view of US 2016/0132847 (hereinafter “Sarris”), in view of US 2005/0114475 (hereinafter “Chang”), and further in view of US 2014/0358944 (hereinafter “Brower”).


Referring to Claim 1, Zeiler discloses:
a computer-implemented method (Zeiler, Fig. 1 and Fig. 5, para. 68, a method of facilitating updating of a machine learning model based on request-selective input/output information derived from other machine learning models) comprising:
determining, by a computing device, an action of a user within a collaborative software development environment (Zeiler, Fig. 1, para. 18, system 100 may facilitate collaborative collection/development of prediction models, prediction-model-incorporated software applications, related data; Fig. 5, para. 68, a service platform [a collaborative software development environment] that enables a developer to obtain [an action] training item information (for training one or more machine learning models) may be provided);
automatically routing, by the computing device, a request to an interactive system based on the action of the user (Zeiler, Fig. 1, para. 15, a system 100 for facilitating development of a prediction model or a prediction-model-incorporated software application … users utilize one or more client devices 104 to interact with one another, one or more servers, or other components of system 100; Fig. 2, para. 24, when users of computer systems 204 provide inputs to their respective machine learning models and obtain outputs derived from the machine learning models … computer systems 204 … provide [route] the mapped inputs and outputs to service platform 206 of computer system 202. Service platform 206 may thereafter utilize the mapped inputs and outputs as training data for one or more machine learning models; Fig. 5, para. 70, a request for information to train a machine learning model may be obtained … Operation 506 
logging the request in a queue (Zeiler, para. 39, a confirmation moderation queue (e.g., a queue of inputs to be checked by a human moderator or other user, a queue of inputs to be re-checked by one or more machine learning models, etc. … cause the input image to be added to the confirmation moderation queue);
receiving, by the computing device, a response to the request from the interactive system (Zeiler, para. 30, better performing machine learning models (or other prediction models) may quickly and automatically be developed via the service platform's collection of training data, thereby providing users with such better performing machine learning models (or other prediction models); Fig. 5, para. 72, the selected input/output information may be provided via the service platform); and
automatically providing, by the computing device, a notification to the user with the response (Zeiler, para. 37, building blocks of a workflow may include a set of operation blocks for processing inputs and creating outputs to be passed into other stages of the workflow … (vii) notification operation blocks (e.g., which cause one or more notifications to be sent or presented; Fig. 5, para. 72, the selected input/output information may be provided).
Moreover, in an analogous art to the claimed invention in the same field of a digital platform, Sarris teaches: logging, by the computing device, the request in a queue (Sarris, para. 12, system and method that places the online customer in an electronic virtual queue with other customers) wherein the interactive system is a customer relation management system  or a business system (Sarris, Abstract, an online banking application for a computer or a mobile communication device that incorporates a human teller in the banking transaction using audio, .
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Zeiler’s service platform with Sarris’ function CustomerQueue functionality, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to create a virtual digital communication environment for customers that incorporates a human customer experience in the communications between the customer and the virtual digital environment (Sarris, Abstract).
Zeiler as modified does not appear to explicitly disclose the claim limitations: receiving, by the computing device, user registration information of the user including a role of the user, wherein content of the response to the request is customized based on the role of the user, and the role of the user is a role within the customer relation management system or the business system. However, in an analogous art to the claimed invention in the same field of a collaborative development environment, Chang teaches: receiving, by the computing device, user registration information of the user including a role of the user (Chang, Fig. 2, para. 24, The collaboration Viewer 21 shows the appropriate content of the specific CollabSpace related to the current context of the user's development environment based on the role he or she plays in the business process; para. 25-28 discloses an user registration process and provided user registration information), wherein content of the response to the request is customized based on the role of the user (Chang, Fig. 2, para. 26, Upon the creation, the user could either create a CollabSpace with for a new context or any existing context on the collaboration server. In this way, contexts could be associated in a hierarchical or parent and child manner. Assume CollabSpaceA is successfully created for the context the user picked, he could add/edit/delete members and assign specific role to each for this CollabSpace; para. 28, the content displayed in role), and wherein the role of the user is a role within the customer relation management system  (Chang, Fig. 2, para. 24, The collaboration Viewer 21 shows the appropriate content of the specific CollabSpace related to the current context of the user's development environment based on the role he or she plays in the business process) or the business system (Chang, Fig. 2, para. 24, based on the role he or she plays in the business process [of the business system]).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Zeiler’s service platform with Chang’s "CollabSpaces" functionality, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to create collaborative development environments to allows member of a team which are physically separated to effectively work together by encapsulating the collection of collaboration of all resources and displays only those resources relevant to the current context of the user's development environment based on the role the user plays in the business process. Specifically, a collaboration space contains one or more collaboration elements that have potentially different collaboration modalities in association with a business context; e.g., role players, discussion threads, e-meetings, annotated documents, etc.. (Chang, Abstract and para. 10).
Zeiler as modified does not appear to explicitly disclose a response comprising a recommendation to the user and wherein customizing the response includes customizing the vocabulary and the complexity of the recommendation to the user based on the role of the user.  However, in an analogous art to the claimed invention in the field of electronic data processing, Brower teaches a response comprising a recommendation to the user  (Brower, Fig. 2A-2B, para 287, The home page or other page of the user interface can also include a ) and wherein customizing the response includes customizing the vocabulary and the complexity of the recommendation to the user based on the role of the user (Brower, Fig. 2A-2B, para 287, The home page or other page of the user interface can also include a recommendations section including a listing of recommended material associated with the information management system, which can include courses on-line or in-person courses [vocabulary], downloadable articles or other documentation, certifications [complexity], etc. The system may generate the recommendations based in a customized fashion based on aspects of the user's profile, such as the user's score, role, level, or the like).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Zeiler’s service platform with Brower’s user profile overview functionalities, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to create a user profile for use within the community. The profile can include information associated with users and/or customers such as: score or ranking information, type and/or quantity of information management system educational activities performed, type and/or quantity of information management system support- and/or maintenance-related activities completed, and the recommendations based in a customized fashion based on aspects of the user's profile, such as the user's score, role, level, or the like to promote team and management communications (Brower, para. 286-289).

Referring to Claim 2, the rejection of Claim 1 is incorporated. Zeiler as modified further discloses: prompting, by the computer device, the user to enter the role of the user (Zeiler, 

Referring to Claim 3, the rejection of Claim 1 is incorporated. Zeiler as modified further discloses: further comprising determining the role of the user based on analyzing actions the user performs in the interactive system (Chang, para. 21, This leverages the plugin technology so that collaborative features are loosely coupled into the development environments upon business needs. It is also adaptive enough to expose the appropriate set of business artifacts to the user based on his role in the business process [by analyzing the user actions performed in the process] while this is integrated). The motivation to combine the references is the same as set forth in the rejection of Claim 1.

Referring to Claim 4, the rejection of Claim 1 is incorporated. Zeiler as modified further discloses: wherein the action of the user comprises receiving a communication from the user including a user request (Zeiler, Fig. 2, para. 24, when users of computer systems 204 provide inputs to their respective machine learning models and obtain outputs derived from the machine learning models; Fig. 5, para. 70, a request for information to train a machine learning model may be obtained), and wherein customizing the response includes customizing a length of the response, a frequency of the response and the vocabulary of the response including code syntax (Chang, Fig. 2, para. 26, Upon the creation, the user could either create a and the vocabulary of the response including code syntax (Brower, Fig. 2B, para. 287-288, The home page or other page of the user interface can also include a recommendations section including a listing of recommended material associated with the information management system, which can include courses on-line or in-person courses, downloadable articles or other documentation, certifications, etc. The system may generate the recommendations based in a customized fashion based on aspects of the user's profile, such as the user's score, role, level, or the like … providing feedback regarding knowledge base content, etc. Education related activities can include: participating in various courses [including code syntax], submitting course survey, attending a live course and/or seminar, etc.). The motivation to combine the references is the same as set forth in the rejection of Claim 1.

Referring to Claim 5, the rejection of Claim 4 is incorporated. Zeiler as modified further discloses: determining, by the computing device, that the user request should be routed to the interactive system based on a type of information in the user request and the communication (Sarris, Fig. 6, and para. 175-176). The motivation to combine the references is the same as set forth in the rejection of Claim 1.

Referring to Claim 6, the rejection of Claim 4 is incorporated. Zeiler as modified further discloses: wherein the user request is received via a chat interface of the computing device (Sarris, para. 171, If the customer (41) desires to virtually meet through a two way video chat (57) or text chat (58), he clicks or presses the "My Teller" button (111) on his/her screen (11). Clicking or pressing this button (111) signals the computer online banking application (521) or the mobile communication device banking application (522) that the customer (41) is requesting help to engage a bank representative (42). It also activates the customer queue function (531) which immediately and electronically places the customer (41) requesting assistance into the customer queue; para. 176). The motivation to combine the references is the same as set forth in the rejection of Claim 1.

Referring to Claim 7, the rejection of Claim 4 is incorporated. Zeiler as modified further discloses: wherein the logging the request in the queue allows a query to be provided into the interactive system enabling the interactive system to autonomously respond back to the user when the request is updated or found (Sarris, para. 128-130). The motivation to combine the references is the same as set forth in the rejection of Claim 1.

Referring to Claim 8, the rejection of Claim 1 is incorporated. Zeiler as modified further discloses: indicating in the queue, by the computing device, that the request has been answered based on the receiving the response (Sarris, para. 130, When the transaction has been completed, the customer (412, 413) leaves the speaker's box (56) by logging off or closing the financial institution's Internet web site (51) or deactivating the previously downloaded mobile communication device banking application (522). If the customer (412, 413) forgets to queue), further comprising determining the role of the user based on analyzing actions the user performs in the interactive system (Chang, para. 21, This leverages the plugin technology so that collaborative features are loosely coupled into the development environments upon business needs. It is also adaptive enough to expose the appropriate set of business artifacts to the user based on his role in the business process [by analyzing the user actions performed in the process] while this is integrated), and determining, by the computing device, that the user request should be routed to the interactive system based on a type of information in the user request and the communication (Sarris, Fig. 6, and para. 175-176, determine if there is a bank representative (42) available to assist the customer (41) and if he/she is in a position to accept that customer. … match (connect) [route] that customer (41) who is first in line in the queue (53) with the first bank representative (42) in line in the agent repository (530) so that the customer (43) and the bank representative (42) may interact through an audio-video chat (57), or text chat (58) interface until the customer (41) is finished), wherein the action of the user comprises receiving a communication from the user including a user request (Zeiler, Fig. 2, para. 24, when users of computer systems 204 provide inputs to their respective machine learning models and obtain outputs derived from the machine learning models; Fig. 5, para. 70, a request for information to train a machine learning model may be obtained), wherein customizing the response includes customizing a length of the response, a frequency of the response and a vocabulary of the response including code syntax (Chang, Fig. 2, para. 26, Upon the creation, the user could either create a CollabSpace with for a new context or any existing context on the collaboration server. In this way, contexts could be associated in a hierarchical or parent and , wherein the user request is received via a chat interface of the computing device (Sarris, Fig. 6, and para. 175-176, match (connect) [route] that customer (41) who is first in line in the queue (53) with the first bank representative (42) in line in the agent repository (530) so that the customer (43) and the bank representative (42) may interact through an audio-video chat (57), or text chat (58) interface until the customer (41) is finished), and wherein the logging the request in the queue allows a query to be provided into the interactive system enabling the interactive system to autonomously respond back to the user when the request is updated or found (Sarris, para. 128-130, After this customer (412, 413) has gained access to the financial institution's banking functions (50) with the intent to engage the services of a bank representative (42), he/she would immediately be added to the bank's customer queue … When the customer's (412, 413) position is at the front of the line in the customer queue (53) and a bank representative (42) is or becomes available, that customer (412) would immediately be moved electronically into the speakers' box (56) where he/she is immediately in communication with a bank representative).
The motivation to combine the references is the same as set forth in the rejection of Claim 1.

Referring to Claim 9, the rejection of Claim 8 is incorporated. Zeiler as modified further discloses: wherein the indicating comprises flagging the request in the queue or removing the request from the queue (Sarris, para. 130-134, Once the customer (412) is in the customer queue (53) he/she sees a new message on the screen (11). This is the queue status message (532) which indicates the customer's (412) position in the customer queue). The motivation to combine the references is the same as set forth in the rejection of Claim 1.

Referring to Claim10, the rejection of Claim 8 is incorporated. Zeiler as modified further discloses: wherein the notification comprises an email, text message or an audible alert to the user (Sarris, para. 12, Provide an online banking system and method that uses digital data exchanges and live video stream feeds to establish two-way audio, video, and text communication between a banker and a customer conducting an online financial or banking transaction). The motivation to combine the references is the same as set forth in the rejection of Claim 1.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zeiler in view of Sarris, in view of Chang, in view of Brower, and further in view of US 2019/0079780 (hereinafter “Coven”) with filing date 9/7/2018.

Referring to Claim 11, the rejection of Claim1 is incorporated. Zeiler as modified does not appear to explicitly disclose: wherein the method is performed by a plug-in architecture of the computing device. However, in an analogous art to the claimed invention in the same field of a digital platform, Coven teaches: wherein the method is performed by a plug-in architecture of the computing device (Coven, Claim 1, identifying at least one plug-in to perform at least one computing function in a computing environment; Claim 2, instantiating the .
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Zeiler’s service platform to add Coven’s plug-in management wrappers to perform designated tasks, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to utilize plug-ins to implement specific features to an existing computer program for the purpose of supporting customization, reducing the size of an application, separating source code from an application because of incompatible software licenses, and saving the time on creating a redundant software.

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0089591 (hereinafter "Zeiler”), in view of US 2016/0132847 (hereinafter “Sarris”), in view of US 2006/0095276 (hereinafter “Axelrod”), and further in view of US 2018/0075513 (hereinafter “Bastide”).

Referring to Claim12, Zeiler as modified discloses:
a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to (Zeiler, para. 61): 
receive, via a chat interface of the computing device, a communication from a user within a collaborative software development environment including a user request (Zeiler, Fig. 1, para. 18, system 100 may facilitate collaborative collection/development of prediction models, ; 
automatically route the user request to an interactive system (Zeiler, Fig. 1, para. 15, a system 100 for facilitating development of a prediction model or a prediction-model-incorporated software application … users utilize one or more client devices 104 to interact with one another, one or more servers, or other components of system 100; Fig. 2, para. 24, when users of computer systems 204 provide inputs to their respective machine learning models and obtain outputs derived from the machine learning models … computer systems 204 … provide the mapped inputs and outputs to service platform 206 of computer system 202. Service platform 206 may thereafter utilize the mapped inputs and outputs as training data for one or more machine learning models; Fig. 5, para. 70, a request for information to train a machine learning model may be obtained … Operation 506 may be performed by a service interface subsystem that is the same as or similar to service interface subsystem 112 [an interactive system]);
log the user request in a queue (Zeiler, para. 39, a confirmation moderation queue (e.g., a queue of inputs to be checked by a human moderator or other user, a queue of inputs to be re-checked by one or more machine learning models, etc. … cause the input image to be added to the confirmation moderation queue; Sarris, para. 12, system and method that places the online customer in an electronic virtual queue with other customers); 
receive a response from the interactive system to the user request Zeiler, para. 30, better ; 
automatically provide a notification to the user with the response (Zeiler, para. 37, building blocks of a workflow may include a set of operation blocks for processing inputs and creating outputs to be passed into other stages of the workflow … (vii) notification operation blocks (e.g., which cause one or more notifications to be sent or presented; Fig. 5, para. 72, the selected input/output information may be provided). 
Moreover, in an analogous art to the claimed invention in the same field of a digital platform, Sarris teaches: logging, by the computing device, the request in a queue (Sarris, para. 12, system and method that places the online customer in an electronic virtual queue with other customers).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Zeiler’s service platform with Sarris’ function CustomerQueue functionality, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to create a virtual digital communication environment for customers that incorporates a human customer experience in the communications between the customer and the virtual digital environment (Sarris, Abstract).
Zeiler as modified does not appear to explicitly disclose the amended claim limitations: capture user actions in the user request logged into the queue; and determine content of the response to the user request based on the captured user actions of the user. However, in an analogous art to the claimed invention in the same field of a digital platform, Axelrod teaches: capture user actions in the user request logged into the queue (Axelrod, Fig. 9 para. 55, The replay component records and replays user experiences … An experience is a specific use of the system that can be captured for later review, analysis or replay. Replay records [captures] the experience in the syntax [in the user request logged into Zeiler’ and Sarris’s queue] that describes and -user actions. It stores the output of each step for later comparison of the output of one experience with other experiences); and determine content of the response to the user request based on the captured user actions of the user (Axelrod, para. 66, a user is allowed to choose the role [as part of captured action] of builder or assembler, or some other role, when logging on to a system. The selected role, in part, determines how the user experiences the system [as the response to the user request], what tools and views are presented or even accessible).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Zeiler’s service platform with Axelrod’s recording and determination process, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to develop a process that recognizes and supports various development and user roles in a business application development and execution environment to provide better tools for analytical business applications to provide a layered environment, adapted to the respective expertises of builders, assemblers, power users, ordinary users and executives. Tools could be provided to builders with which to build data encapsulation objects, from which assemblers could develop analytical applications. Assemblers could implement analytical applications without needing to be familiar with details of obtaining data from disparate data sources and without having to explain to builders their ever-changing and ever-evolving requirements (Axelrod, Abstract and para. 9).
determine an intent of the user based on the user actions (Bastide,  para. 49, the software application recommendations are personalized or customized or targeted to the user's interests [intend] or activities or actions or roles) and to provide a recommendation in the response to the user that matches the intent of the user determined from the user's actions  (Bastide, Claim 1, dynamically recommend software services and applications, by allowing the at least one service provider to automatically receive user pre-approved portions of a profile of each of the users, each profile derived from the behavioral patterns exhibited within the one or more social networks for each corresponding user logged therein, to a targeted group of users of the one or more of the users based on action, activity and common user role relationships of varying degrees of association exhibited within the one or more social networks and established between the targeted group of users and other groups of users). [Examiner’s Remarks: It is noted that the claim limitation “to provide a recommendation …” is an intended use because the claim has not positively claimed a positive “provide a recommendation …” step/action.]
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Zeiler’s service platform with Bastide’s recommendation system, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to develop a process that are provided for recommending one or more applications to users. The process includes determining user behavioral patterns derived by considering at least the frequency of interaction between the users, and enabling at least one service provider to recommend one or more applications to one or more of the users based on the monitored behavioral patterns (Bastide, Abstract).

Referring to Claim13, the rejection of Claim 12 is incorporated. Zeiler as modified further discloses: wherein the program instructions further cause the computing device to receive user registration information of the user including a role of the user (Zeiler, para. 44, interface subsystem 112 may require a user to provide additional authentication. … enable the user to specify the user's login credentials … permission role to assume in order to access the data provided … authentication parameters to use for a user account).

Referring to Claim14, the rejection of Claim 12 is incorporated. Zeiler as modified further discloses: wherein the interactive system is an external system comprising a customer relation management system or a business system (Sarris, Abstract, an online banking application [an external system] for a computer or a mobile communication device that incorporates a human teller in the banking transaction using audio, video, and text communication between the customer and the banker), and further wherein the captured user's actions include physical interaction with the collaborative software development environment (Axelrod, para. 66, a user is allowed to choose the role [as part of captured action] of builder or assembler, or some other role, when logging on to a system; para. 10, this invention relates to a business application development and execution environment that recognizes and supports various development and user roles. Aspects of the method and system are adapted to builders (e.g., programmers), assemblers (e.g., business analysts), power users and end users), and wherein the response includes recommendations including at least one selected from a group consisting of: advising of certain actions; tutorials; upselling; determining development issues; and standardizing code (Axelrod, para. 33-34).
The motivation to combine the references is the same as set forth in the rejection of 

Referring to Claim15, the rejection of Claim 12 is incorporated. Zeiler as modified further discloses: wherein the program instructions further cause the computing device to determine that the user request should be routed to the interactive system based on a type of information in the user request (Sarris, Fig. 6, and para. 175-176).
The motivation to combine the references is the same as set forth in the rejection of Claim 12.

Referring to Claim16, the rejection of Claim 12 is incorporated. Zeiler as modified further discloses: wherein the program instructions further cause the computing device to flag the request in the queue or remove the request from the queue based on the receiving the response ((Sarris, para. 130-134, Once the customer (412) is in the customer queue (53) he/she sees a new message on the screen (11). This is the queue status message (532) which indicates the customer's (412) position in the customer queue).
The motivation to combine the references is the same as set forth in the rejection of Claim 12.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zeiler, in view of Sarris, in view of US 2018/0218252 (hereinafter “Wu”), in view of US 2005/0114475 (hereinafter “Chang”), and further in view of US 2014/0358944 (hereinafter “Brower”).

Referring to Claim 17, Zeiler as modified discloses:
a system comprising: a processor, a computer readable memory and a computer readable storage medium associated with a computing device (Zeiler, Claim 11); 
program instructions to receive a communication from a user within a collaborative software development environment including a user request for products or services (Zeiler, Fig. 1, para. 18, system 100 may facilitate collaborative collection/development of prediction models, prediction-model-incorporated software applications, related data; para. 68, a service platform [a collaborative software development environment] that enables a developer to obtain training item information (for training one or more machine learning models); Fig. 5, para. 70, a request for information to train a machine learning model may be obtained … Operation 506 may be performed by a service interface subsystem that is the same as or similar to service interface subsystem 112); 
program instructions to automatically route the user request to a remote interactive system (Zeiler, Fig. 2, para. 24, when users of computer systems 204 provide inputs to their respective machine learning models and obtain outputs derived from the machine learning models … computer systems 204 … provide [route] the mapped inputs and outputs to service platform 206 of computer system 202. Service platform 206 may thereafter utilize the mapped inputs and outputs as training data for one or more machine learning models); 
program instructions to log the user request in a queue (Zeiler, para. 39, a confirmation moderation queue (e.g., a queue of inputs to be checked by a human moderator or other user, a queue of inputs to be re-checked by one or more machine learning models, etc. … cause the input image to be added to the confirmation moderation queue; Sarris, para. 12, system and method that places the online customer in an electronic virtual queue with other customers); 
program instructions to receive a response from the interactive system to the user request (Zeiler, para. 30, better performing machine learning models (or other prediction models) may quickly and automatically be developed via the service platform's collection of training data, thereby providing users with such better performing machine learning models (or other prediction models); Fig. 5, para. 72, the selected input/output information may be provided via the service platform); 
program instructions to automatically provide a notification to the user with the response (Zeiler, para. 37, building blocks of a workflow may include a set of operation blocks for processing inputs and creating outputs to be passed into other stages of the workflow … (vii) notification operation blocks (e.g., which cause one or more notifications to be sent or presented; Fig. 5, para. 72, the selected input/output information may be provided); and 
program instructions to indicate in the queue that the response to the user request was received (Sarris, para. 128, After this customer (412, 413) has gained access … he/she would immediately be added to the bank's customer queue (53) and wait in a virtual line [an indication that the user request was received]), wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory (Sarris, para. 215, the present invention can foreseeably be downloaded or installed into any such communication device capable of establishing a connection to the Internet or some other electronic (or other power source or mover) data storage and utilization medium) and wherein the interactive system is a customer relation management system  or a business system (Sarris, Abstract, an online banking application for a computer or a mobile communication device that incorporates a human teller in the banking transaction using audio, video, and text communication between the customer and the banker).
	The motivation to combine the references is the same as the rational set forth in the rejection of Claim 1.
	Zeiler as modified discloses receiving a communication from a user within a collaborative software development environment as shown above, but does not appear to explicitly disclose: receiving, via a chatbot, a communication from a user. However, in an analogous art to the claimed invention in the field of digital communication, Wu teaches receiving, via a chatbot, a communication from a user (Wu, para. 3, enabling individuals to directly interact with an artificial intelligence entity (e.g., a chatbot) while enabling additional individuals to view and comment on the interaction).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Zeiler’s service platform with Wu’s chatbot functionalities, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to allow users to carry on conversations with a virtual entity and enable individuals to directly interact with an artificial intelligence entity (e.g., a chatbot) while enabling additional individuals to view and comment on the interaction. As the additional individuals view the interaction, they can learn which artificial intelligence entities they want to interact with and also learn how to interact with the artificial intelligence entities (Wu, para. 1-3).
Zeiler as modified does not appear to explicitly disclose: program instructions to receive user registration information of the user including a role of the user, wherein content of the response to the request is customized based on the role of the user, and wherein the role of the user is a role within the customer relation management system. However, in an analogous art to the claimed invention in the same field of a collaborative program instructions to receive user registration information of the user including a role of the user (Chang, Fig. 2, para. 24, The collaboration Viewer 21 shows the appropriate content of the specific CollabSpace related to the current context of the user's development environment based on the role he or she plays in the business process; para. 25-28 discloses an user registration process and provided user registration information), wherein content of the response to the request is customized based on the role of the user (Chang, Fig. 2, para. 26, Upon the creation, the user could either create a CollabSpace with for a new context or any existing context on the collaboration server. In this way, contexts could be associated in a hierarchical or parent and child manner. Assume CollabSpaceA is successfully created for the context the user picked, he could add/edit/delete members and assign specific role to each for this CollabSpace; para. 28, the content displayed in the Viewer 21 is relevant to the current context the user is working on based on his role), and wherein the role of the user is a role within the customer relation management system (Chang, Fig. 2, para. 24, The collaboration Viewer 21 shows the appropriate content of the specific CollabSpace related to the current context of the user's development environment based on the role he or she plays in the business process) or the business system (Chang, Fig. 2, para. 24, based on the role he or she plays in the business process [of the business system]).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Zeiler’s service platform with Chang’s "CollabSpaces" functionality, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to create collaborative development environments to allows member of a team which are physically separated to effectively work together by encapsulating the collection of collaboration of all resources and displays only those 
Zeiler as modified does not appear to explicitly disclose a response comprising a recommendation to the user and wherein customizing the response includes customizing the vocabulary and the complexity of the recommendation to the user based on the role of the user.  However, in an analogous art to the claimed invention in the field of electronic data processing, Brower teaches a response comprising a recommendation to the user  (Brower, Fig. 2A-2B, para 287, The home page or other page of the user interface can also include a recommendations section including a listing of recommended material associated with the information management system) and wherein customizing the response includes customizing the vocabulary and the complexity of the recommendation to the user based on the role of the user (Brower, Fig. 2A-2B, para 287, The home page or other page of the user interface can also include a recommendations section including a listing of recommended material associated with the information management system, which can include courses on-line or in-person courses [vocabulary], downloadable articles or other documentation, certifications [complexity], etc. The system may generate the recommendations based in a customized fashion based on aspects of the user's profile, such as the user's score, role, level, or the like).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Zeiler’s service platform with Brower’s user profile overview functionalities, with a reasonable expectation of success. The modification would be 

Referring to Claim 19, the rejection of Claim 17 is incorporated. Zeiler as modified further discloses: program instructions to determine that the user request should be routed to the interactive system based on a type of information in the user request (Sarris, Fig. 6, and para. 175-176).
The motivation to combine the references is the same as set forth in the rejection of Claim 12.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zeiler, in view of Sarris, in view of Chang,  in view of Wu, in view of Brower, in view of US 2006/0095276 (hereinafter “Axelrod”), and further in view of US 2018/0075513 (hereinafter “Bastide”).

Referring to Claim 18, the rejection of Claim 17 is incorporated. Zeiler as modified further discloses: program instructions to prompt the user to enter the role of the user (Zeiler, para. 44, interface subsystem 112 may require [prompt] a user to provide additional 
Zeiler as modified does not appear to explicitly disclose the amended claim limitations: program instructions capture user actions in the user request logged into the queue; and program instructions to determine content of the response to the user request based on the captured user actions of the user. However, in an analogous art to the claimed invention in the same field of a digital platform, Axelrod teaches: program instructions capture user actions in the user request logged into the queue (Axelrod, Fig. 9 para. 55, The replay component records and replays user experiences … An experience is a specific use of the system that can be captured for later review, analysis or replay. Replay records [captures] the experience in the syntax [in the user request logged into Zeiler’ and Sarris’s queue] that describes and -user actions. It stores the output of each step for later comparison of the output of one experience with other experiences);  and program instructions to determine content of the response to the user request based on the captured user actions of the user (Axelrod, para. 66, a user is allowed to choose the role [as part of captured action] of builder or assembler, or some other role, when logging on to a system. The selected role, in part, determines how the user experiences the system [as the response to the user request], what tools and views are presented or even accessible).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Zeiler’s service platform with Axelrod’s recording and determination process, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to develop a process that 
Zeiler as modified does not appear to explicitly disclose determine an intent of the user based on the user actions (Bastide,  para. 49, the software application recommendations are personalized or customized or targeted to the user's interests [intend] or activities or actions or roles) and to provide a recommendation in the response to the user that matches the intent of the user determined from the user's actions  (Bastide, Claim 1, dynamically recommend software services and applications, by allowing the at least one service provider to automatically receive user pre-approved portions of a profile of each of the users, each profile derived from the behavioral patterns exhibited within the one or more social networks for each corresponding user logged therein, to a targeted group of users of the one or more of the users based on action, activity and common user role relationships of varying degrees of association exhibited within the one or more social networks and established between the targeted group of users and other groups of users). [Examiner’s Remarks: It is noted that the claim limitation “to provide a recommendation …” is an intended use because the claim has not positively claimed a positive “provide a recommendation …” step/action.]
Therefore, it would have been obvious to one of ordinary skill before the effective filing .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zeiler in view of Sarris, in view of Wu, in view of Chang, in view of Brower, and further in view of Coven.

Referring to Claim 20, the rejection of Claim17 is incorporated. Zeiler as modified further discloses: wherein the program instructions are in the form of a plug-in architecture of the computing device (Coven, Claim 1, identifying at least one plug-in to perform at least one computing function in a computing environment; Claim 2, instantiating the managed plug-in instance in the computing environment to perform the at least one computing function).

Response to Arguments
Applicant’s arguments filed on 3/1/202 have been considered, but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's 
US 2020/0103876 teaches providing an integrated platform that provides personalized experiences for users of an integrated platform during various phases of an industrial automation project lifecycle, where the integrated platform can create personalized experiences for different users based on one or more assigned roles; and
US 2020/0104723 teaches providing personalized experiences for users of an integrated platform during various phases of an industrial automation project lifecycle, where the integrated platform can create personalized experiences for different users based on one or more assigned roles or skill levels of the user.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/DAXIN WU/            Primary Examiner, Art Unit 2191